Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 02/18/2020.

Information Disclosure Statement
3.	The references listed in the IDS filed 02/18/2020, 08/12/2020, and 04/26/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
4.	Claims 1-8, and 12-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaghighat-Kashani et al. (US Patent Publication No. 2014/0336960 A1, .
As to Claim 1, Kaghighat-Kashani teaches the claimed limitations:
“A computer system for detecting changes within datasets supplied from external data sources, the computer system comprising:” as a system for modeling power usage within a macrogrid for the purpose of forecasting and predicting future power requirements within the macrogrid which comprises a server and one or more databases (paragraph 0026).
 “a transceiver configured to receive a dataset that is generated by at least one external computer system; a processing system that includes at least one processor, the processing system configured to:” as receiving and compiling by a processor in real-time granular power consumption data from a statistically significant portion of a target population of power users within the macrogrid (paragraph 0025).
 	“separate the dataset into at least first and second datasets” as the data analytics yield superior demand forecasts by Segmenting user profiles and modeling their consumption behavior separately using increased input data granularity (paragraph 0040).
 	“execute a plurality of different detector processes against the first and second data sets, wherein the plurality of different detector processes includes at least a first detector process and a second detector process, wherein the first and second detector processes generate, respectively, first and second metrics of a level of difference by using different processing for the first and second datasets” as to cope with the complex scenarios offered in real world applications, the method uses a detect-and-tune step to estimate the FHMM model separately for different potential appliances (e.g., plurality of different detector processes) (paragraphs 0087, 0089, see also figure 11). Within the scope to use EDHMM-diff (e.g., metrics of a level of difference by using different processing) to perform estimation for FHMM, there is created, collected and stored a database or library of models of usual appliances in the premises. This database or library is used as a template (using EDHMM-diff), to detect the signal clips that 
 	“perform a comparison of the first and second metrics to at least one threshold value” as a linear combiner is used to produce a single value from all the inputs. The single value is the weighted sum of the inputs from which the threshold value associated with the neurons is subtracted to compose the activation of the neuron (paragraph 0008). Running the algorithm over user's previous months of consumption, the algorithm performance can be measured by comparing the forecast value to the actual billing cost of the corresponding period (paragraphs 0176-0178). For the HMM within the FHMM, there is devised an EDHMM-diff model. If this likelihood larger than certain threshold, it is kept as a valid set. Then S.sub.v is used to estimate the EDHMM-diff to estimated parameters for FHMM to perform disaggregation (paragraph 0273).
 	“determine, by using the performed comparison, whether there is a statistically significant change in data within the first dataset as compared to the data within the second dataset based on the performed comparison” as periodically receiving granular power consumption data from a statistically significant portion of a target population of power users within the macrogrid for a region; using the power consumption data to perform a consumer load disaggregation to determine usage behaviors for at least one appliance or device (paragraphs 0035, 0122, claim 4). A population sample has a statistical significance if its size is larger than or equal (e.g., compare) to the smallest possible sample, using which the patterns of the entire population can be observed and modeled within required accuracy (paragraphs 0135-0137). When a user's consumption changes, the average-based Pattern Analysis method would 
Kaghighat-Kashani does not explicitly teach the claimed limitation “a plurality of different detectors“.
Di Pietro teaches the techniques provide mechanisms to prevent the continuous flagging of unusual, network behaviors as anomalous through the use of white labels that allow the automatic distribution of an anomaly white label to one or more deployed anomaly detectors. Notably, in massively distributed environments, multiple anomaly detectors may detect the same anomalous behavior (paragraphs 0056-0061).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kaghighat-Kashani and Di Pietro before him/her, to modify Kaghighat-Kashani a plurality of different detectors because that would provide multiple alerts to the correlated devices and distributing the white label determine whether the behavior is truly legitimate as taught by Di Pietro (paragraph 0056). 

As to Claim 2, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein the dataset is separated into the first and second datasets based on a time factor” as HMMs are among the most successful models for dealing with time series data and the machine learning community has extended this model in many orthogonal directions (paragraph 0091), Calculate the difference between the total power draw (first power draw+second power draw) at time t and at time t-1 (paragraphs 0107, 0184).

As to Claim 3, Kaghighat-Kashani teaches the claimed limitations:


As to Claim 4, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein the plurality of different detector processes are executed for a plurality of different dataset pairs of data within the dataset” as a set of computers at the utility site (paragraphs 0158, 0160-0161).

As to Claim 5, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein at least one of the plurality of different detector processes includes, when executed by the processing system, operations that include: using a generative neural network to train a discriminative neural network by using the first data set; and upon convergence of the discriminative neural network, using the trained discriminative neural network to measure a level of difference between the first dataset and the second dataset” as artificial neural network (ANN)(paragraph 0006).

As to Claim 6, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein the at least one of the plurality of different detector processes further includes, when executed by the processing system, operations that include: selecting third and fourth datasets that are both subsets of the first dataset; generating a first critic loss distribution by applying the third and fourth datasets to the trained discriminative neural network; and generating a second critic loss distribution by applying the third dataset and the second dataset to the trained discriminative neural network” as one of the most salient of these is the ongoing 

As to Claim 7, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein the at least one of the plurality of different detector processes further includes, when executed by the processing system, operations that include: calculating a distance between the first critic loss distribution and the second critic loss distribution, wherein the at least one metric for the at least one of the plurality of different detector processes is based on the calculated distance” as choosing different billing cycle closing dates would result in different error values (paragraphs 0164-0167). The PI can be calculated for all available load profiles. (paragraphs 0176-0178). Patterns can be found in different frequencies and time-resolutions, a pattern can be found in hours of every day--time-resolution of an hour, period length of a day; detecting a pattern in days of a week--time-resolution of a day, period length of a week (paragraph 0182).

As to Claim 8, Kaghighat-Kashani does not explicitly teach the claimed limitation “wherein the distance is calculated as a Kullback-Leibler (KL) divergence”. 
Di Pietro teaches a Kullback-Leibler (KL) divergence (paragraph 0085).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kaghighat-Kashani and Di Pietro before him/her, to modify Kaghighat-Kashani a Kullback-Leibler (KL) divergence because that would provide multiple alerts to the correlated devices and distributing the white label determine whether the behavior is truly legitimate as taught by Di Pietro (paragraph 0056). 

As to Claim 12, Kaghighat-Kashani teaches the claimed limitations:


As to Claim 13, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein at least one of the plurality of different detector processes includes, when executed by the processing system, operations that include: generating a third dataset by concatenating the first and second dataset; training, using the first data set, a first Hidden Markov model (HMM); training, using the third dataset, a second HMM; generating first and second hidden state probabilities by applying the second dataset to the trained first and second HMMs; and calculating a distance value between the first and second hidden state probabilities, wherein the at least one metric for the at least one of the plurality of different detector processes is based on the calculated distance value” as (paragraphs 0050, 0090-0096).

As to Claim 14, Kaghighat-Kashani teaches the claimed limitations:
 	“wherein the at least one threshold value includes first and second threshold values that are differently from one another and that are respectively used for comparison to the first and second metrics” as (paragraphs 0008, 0176-0178, 0273).

As to claims 15-17, and 19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, 5-6, and 13. In addition, Kaghighat-Kashani .


5.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaghighat-Kashani et al. (US Patent Publication No. 2014/0336960 A1) as applied to claim 1 above, and further in view of Di Pietro et al. (US Patent Publication No. 2017/0099309 A1) and Anthony Samy et al. (US Patent Publication No. 2020/0184212 A1, hereinafter “Anthony Samy”).
As to Claim 9, Kaghighat-Kashani does not explicitly teach the claimed limitation “wherein at least one of the plurality of different detector processes includes, when executed by the processing system, operations that include: using a generative adversarial network to train a discriminator network by using the first dataset as input; and use the discriminator network that has been trained to measure a level of difference between the first dataset and the second dataset”.
Anthony Samy teaches a generative adversarial network (paragraph 0035).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kaghighat-Kashani, Di Pietro and Anthony Samy before him/her, to modify Kaghighat-Kashani generative adversarial network because that would provide multiple alerts to the correlated devices and distributing the white label determine whether the behavior is truly legitimate as taught by Di Pietro (paragraph 0056). Or provide a custom pipeline of models from the fields of artificial intelligence and machine learning generate a potential small sample of fraudulent documents as taught by Anthony Samy (paragraph 0006).

s 10 -11, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaghighat-Kashani et al. (US Patent Publication No. 2014/0336960 A1) as applied to claims 1 and 15 above, and further in view of Di Pietro et al. (US Patent Publication No. 2017/0099309 A1) and Borrebaeck et al. (US Patent Publication No. 2016/0252513A1, hereinafter “Borrebaeck”).
As to Claim 10, Kaghighat-Kashani does not explicitly teach the claimed limitation “wherein at least one of the plurality of different detector processes includes, when executed by the processing system, operations that include: executing, for different lags, an autocorrelation function over the first and second datasets; bucketizing results of the autocorrelation; and calculating a weighted average KL divergence based on the bucketized results”.
Borrebaeck teaches calculating a weighted average KL divergence (paragraphs 0171-0175).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kaghighat-Kashani, Di Pietro and Borrebaeck before him/her, to modify Kaghighat-Kashani calculating a weighted average KL divergence because that would provide multiple alerts to the correlated devices and distributing the white label determine whether the behavior is truly legitimate as taught by Di Pietro (paragraph 0056). Or provide a sample test from an individual, and determining the test sample by measuring the expression selected from the defined group as taught by Borrebaeck (abstract, paragraphs 0171-0175).

As to Claim 11, Kaghighat-Kashani does not explicitly teach the claimed limitation “wherein at least one of the plurality of different detector processes includes, when executed by the processing system, operations that include: executing, for different lags, a partial autocorrelation function over the first and second datasets”.

		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kaghighat-Kashani, Di Pietro and Borrebaeck before him/her, to modify Kaghighat-Kashani a partial autocorrelation function because that would provide multiple alerts to the correlated devices and distributing the white label determine whether the behavior is truly legitimate as taught by Di Pietro (paragraph 0056). Or provide a sample test from an individual and determining the test sample by measuring the expression selected from the defined group as taught by Borrebaeck (abstract, paragraphs 0171-0175).

As to claim 18 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 11. In addition, Kaghighat-Kashani teaches a computer implemented method of modeling power usage within a macrogrid, wherein macrogrid is within a region (paragraph 0024). Therefore, this claim is rejected for at least the same reasons as claim 11.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
02/22/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156